Title: To James Madison from Thomas Jefferson, 17 August 1805
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Aug. 17. 05.
          
          Yours of the 9th. has been duly recieved, & I now return the papers it covered, and particularly those respecting the ship New Jersey, on which I have bestowed due attention. I think the error of Genl. Armstrong a very palpable & unfortunate one; but one not at all chargeable on our government. By the French Convention the council of Liquidation has certain functions assigned to them, of a judiciary nature. They are appointed by that government, and over their nomination or opinions we have no controul. Embarrassed to come to a conclusion in a particular case they transfer their functions to two other persons. These persons then stand in their place as the agents of the French government deriving their authorities from them, & responsible to them alone, not to us. It is true that to command our confidence they have appointed one of these, a person who holds our commission of Min. Pleny. but he does not act in this case under that commission. He is merely a French agent. Messrs. Nicklin & Griffith therefore may just as well suppose this government liable for all the errors of the council of liquidation, as for this; & that they are individually liable in their private fortunes of all their errors of judgment as General Armstrong for his. This renders it more delicate than usual to enter into explanations with Armstrong. Yet I think we may properly state to him our opinion. Honest men may justly be influenced by the opinion of those whose judgment they respect, especially where they are doubtful themselves. I hazard these things to you, not as decisions but for your own consideration & decision.
          The conduct of Capt Drummond of the Fox in running away from Martinique without clearing or paying duties, is that of a rogue. But every government must contrive means within itself to enforce it’s own revenue laws; others cannot do it for them. I suppose Drummond might be sued here as other fugitive debtors, these actions being what the lawyers call transitory; and that it would be well for the French Consul at Boston or wherever he can be caught, to institute a suit.
          I am anxious to recieve opinions respecting our procedure with Spain: as, should negociations with England be adviseable they should not be postponed a day unnecessarily, that we may lay their results before Congress before they rise next spring. Were the question only about the bounds of Louisiana, I should be for delay. Were it only for spoliations, just as this is as a cause of war, we might consider if no other expedient were more eligible for us. But I do not view peace as within our choice, I consider the cavalier conduct of Spain as evidence that France is to settle with us for her; and the language of France confirms it: and that if she can keep us insulated till peace, she means to enforce by arms her will, to which she foresees we will not trouble & therefore does not venture on the mandate now. We should not permit ourselves to be found off our guard and friendless.
          I hear with great plea sure that mrs. Madison is on the recovery, but fear we shall not have the plea sure of having you in our neighborhood this season, as cases like hers are slow. We are extremely seasonable in this quarter. Better crops were never seen. I have bought my provision of corn @ 12/6. Accept for mrs. Madison & yourself affectionate salutations.
          
            Th: Jefferson
          
        